DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 1.	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 3, 4, 6-10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-10, and 13-20 of U.S. Patent No. US 11,006,129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claim 1 of the above patent contains every element of claim 1 of the instant application.
Claim 3 of the above patent contains every element of claim 3 of the instant application.
Claim 4 of the above patent contains every element of claim 4 of the instant application.
Claim 6 of the above patent contains every element of claim 6 of the instant application.
Claim 7 of the above patent contains every element of claim 1 of the instant 7 application.
Claim 8 of the above patent contains every element of claim 8 of the instant application.
Claim 9 of the above patent contains every element of claim 9 of the instant application.
Claim 10 of the above patent contains every element of claim 10of the instant application.
Claim 13 of the above patent contains every element of claim 13 of the instant application.
Claim 14 of the above patent contains every element of claim 14 of the instant application.
Claim 15 of the above patent contains every element of claim 15 of the instant application.
Claim 16 of the above patent contains every element of claim 16 of the instant application.
Claim 17 of the above patent contains every element of claim 17 of the instant application.
Claim 18 of the above patent contains every element of claim 18 of the instant application.
Claim 19 of the above patent contains every element of claim 19 of the instant application.
Claim 20 of the above patent contains every element of claim 20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


3.	Claims 2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No.  US 11,006,129 B2 in view of Sennett et al (hereafter, “Sennett”), U.S. Patent No.2009/0247205

Regarding claim 2, claims 1 of the above patent recites the at least one of encoding parameter is adjusted.
The claim 1 of the above patent does not recite allocate more bandwidth to mobile device for transmission of the corresponding to individual video stream.
Sennett teaches allocate more bandwidth to mobile device for transmission of the corresponding to .individual video stream (i.e., par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of the above patent to include allocate more bandwidth to mobile device for transmission of the corresponding to individual video stream as taught by Sennett. One would be motivated to do so to allow mobile user to use more bandwidth in case of emergency.
Regarding claim 11, this claim recites limitation that is similar to claim 2, same rationale of rejections is applied.

4.	Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No.   in view of Kumar et al  (hereafter, “Kumar”), US 8,284,210 B1.
Regarding claim 12, the claim 10 of above patent does not recite the detecting of the change of the predicted available bandwidth occurs only when the change in predictive available bandwidth is beyond a threshold.
Kumar teaches the detecting of the change of the predicted available bandwidth occurs only when the change in predictive available bandwidth is beyond a threshold (abstract).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to comprise the detecting of the change of the predicted available bandwidth occurs only when the change in predictive available bandwidth is beyond a threshold as taught by Kumar. One would be motivated to do so to refresh rate to be changed for controlling the bandwidth.
	Regarding claim 5, this claim recites similar limitation of claim 12, same rationale of rejection is applied.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441